Citation Nr: 1702757	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-42 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent for postoperative left shoulder dislocation with osteoarthritic changes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board at a July 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in December 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is manifested by no more than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.

2. The Veteran's left shoulder disability is not manifest by range of motion limited to no more than shoulder level, ankylosis of the scapulohumeral articulation, impairment of the humerus joint, or dislocation or nonunion of the clavicle or scapula with loose movement.  The Veteran is right handed.




CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for an initial evaluation in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, as noted above, the instant appeal has been previously remanded for further development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at a January 2008 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
60
60
65
54
LEFT
25
40
40
50
39

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I bilaterally.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

At a June 2011 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
65
60
65
55
LEFT
30
40
40
50
40

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IV in the right ear and II in the left.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

Finally, while the Veteran was provided another VA examination in February 2016, the results were deemed invalid for rating purposes by the VA examiner.  In this regard, the examiner noted there was poor reliability between speech reception threshold measures and pure tone audiometry threshold measures.  Speech discrimination scores were excellent bilaterally (100% bilaterally) at presentation levels.  The Veteran was re-instructed several times during attempts to obtain reliable behavioral audiometry data, but did not cooperate.  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants an increased evaluation throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that there is no audiological evidence of record to support a compensable evaluation at any point during the appeal period.  The preponderance of the evidence is against his claim for an increased initial evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's left shoulder disability has been evaluated by analogy as 10 percent disabling throughout the appeal period pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  Initially, the Board notes the record shows the Veteran is right-handed; therefore, the left shoulder disability will be evaluated as the "minor" joint.

Pursuant to Diagnostic Code 5203, impairment of the clavicle or scapula of the minor joint warrants a 10 percent evaluation with malunion or nonunion of the joint without loose movement.  A 20 percent evaluation is warranted for nonunion of the joint with loose movement, or dislocation of the joint.  38 C.F.R. § 4.71a.

Also pertinent to the appeal is Diagnostic Code 5201, pertaining to limitation of motion of the arm.  Under this Diagnostic Code, a 20 percent evaluation is warranted with motion of the arm limited to either at shoulder level or midway between the side and shoulder level.  A maximum 30 percent evaluation is warranted where motion of the arm is limited to 25 degrees or less from the side.  Higher evaluations are warranted based upon ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece (Diagnostic Code 5200), and impairment of the humerus, including fibrous union, nonunion, or loss of head of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a.

Turning to the record, at a February 2008 VA examination, flexion of the left shoulder was limited to 125 degrees (rounded to the nearest five degrees), with abduction limited to 100 degrees.  Lack of coordination was the predominant issue involving the left shoulder, also including fatigue, weakness, and pain, after repetitive use, though there was no additional limitation in degrees due to these symptoms.  A diagnosis of osteoarthritis status post repair for dislocation of the left shoulder was rendered.

At a July 2011 VA examination, the Veteran reported flare-ups precipitated by physical activity and alleviated by rest, Ibuprofen, and hot/cold packs.  He reported functional impairment including limited lifting and limitation of motion when reaching.  Examination of the left shoulder revealed tenderness without edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Testing revealed flexion and abduction each limited to 160 degrees of motion.  There was no additional imitation of motion due to pain, fatigue, weakness, lack of endurance, incoordination, or repetitive use.

Finally, at a February 2016 VA examination, the Veteran reported that lifting, pushing, or raising his left arm have at times been associated with sharp pain and "bone popping" in the shoulder when elevating his arm, though he denied dislocation since his 1985 surgery.  Examination revealed flexion and abduction each limited to 120 degrees of motion following repetitive use, without additional limitations due to pain, weakness, fatigability, or incoordination, or during flare-ups.  There was no ankylosis, impairment of the clavicle or scapula, nor was there impairment of the humerus.

Based on the above, evidence, as well as a review of the Veteran's treatment records which predominantly show full or near-full range of motion of the left shoulder, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's left shoulder disability is not warranted at any point during the appeal period.  In this regard, there is no medical evidence that indicates range of motion is limited to no more than shoulder level or that he was diagnosed with ankylosis of the scapulohumeral articulation, impairment of the humerus joint, or dislocation or nonunion of the clavicle or scapula with loose movement.  

The Board acknowledges the Veteran's subjective complaints of pain throughout his ranges of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left shoulder to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected left shoulder disability warrants an initial evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a  with respect to determining the severity of his service-connected left shoulder disability.  Moray, 2 Vet. App. at 214; see also Davidson, 581 F.3d 1313.

As such, for the reasons discussed above, the Board finds that a preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent at any point during the appeal period for the Veteran's left shoulder disability, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., difficulty understanding speech in the presence of background noise, as well as pain and limited motion of the left shoulder and arm) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected bilateral hearing loss or left shoulder disability, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board acknowledges that entitlement to a total disability evaluation based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, there is no evidence of record to suggest the Veteran's service-connected disabilities preclude gainful employment.  As such, remand or referral of a derivative TDIU claim is not necessary in this case.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for postoperative left shoulder dislocation with osteoarthritic changes is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


